Citation Nr: 1014552	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-34 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
service-connected degenerative disc disease of the thoracic 
spine, effective November 8, 2006.

2.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disc disease of the thoracic 
spine.

3.  From June 13, 1994, to November 26, 2006, entitlement to 
an initial disability rating higher than 10 percent for 
spinal stenosis and degenerative disc disease of the cervical 
spine.

4.  Since November 27, 2006, entitlement to an initial 
disability rating higher than 30 percent for spinal stenosis 
and degenerative disc disease of the cervical spine.

5.  From June 13, 1994, to November 7, 2006, entitlement to 
an initial disability rating higher than 10 percent for 
spinal stenosis and degenerative disc disease of the lumbar 
spine.

6.  Since November 8, 2006, entitlement to an initial 
disability rating higher than 40 percent for spinal stenosis 
and degenerative disc disease of the lumbar spine.

7.  Entitlement to an effective date prior to November 20, 
2006, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

8.  Entitlement to an effective date prior to November 20, 
2006, for Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 
1981.

In an April 1995 rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) at St. Petersburg, 
Florida.  In the April 1995 rating decision, the RO denied 
service connection for cervical and lumbosacral spinal 
stenosis with degenerative disc disease, L3-L4, and 
spondylitic changes to the cervical spine, C5-C6, with 
symptoms of radiculopathy upper and lower extremities 
including burning pain from right hip, and paresthesia of the 
feet. 

In an April 2000 decision, the Board remanded the issues of 
service connection for spinal stenosis and degenerative disc 
disease of the lumbar spine and cervical spine to the RO for 
a VA compensation examination.

When this matter was initially before the Board in December 
2001, the Board denied service connection for spinal stenosis 
and degenerative disc disease of the lumbar spine and the 
cervical spine.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which in a January 2001 order granted the parties' 
joint motion for remand, vacating the Board's December 2001 
decision and remanding the case for compliance with the terms 
of the joint motion.

In June 2003, the Board remanded the Veteran's low back and 
cervical spine disability claims to the RO for further 
development.

In September 2005, the RO granted service connection for 
degenerative disc disease of the thoracic spine and assigned 
an initial 10 percent rating for the disability effective 
June 13, 1994, and the Veteran perfected an appeal 
challenging the rating.  

In March 2006, the Board granted service connection for 
spinal stenosis and degenerative disc disease of the cervical 
spine.  In that same decision, the Board remanded the claim 
of entitlement to service connection for spinal stenosis and 
degenerative disc disease of the lumbar spine.  The Board 
also remanded the claim of entitlement to an initial rating 
higher than 10 percent for the thoracic spine for a Statement 
of the Case (SOC).  

In a June 2006 rating decision, the RO implemented the 
Board's determination and assigned an initial 10 percent 
rating for the Veteran's cervical spine disability, effective 
June 13, 1994; the Veteran challenges the disability rating.  

In a February 2007 rating decision, the RO granted service 
connection for spinal stenosis and degenerative disc disease 
of the lumbar spine.  The RO assigned an initial 10 percent 
rating for the disability, effective June 13, 1994.  The RO 
also assigned an initial 40 percent rating for the disability 
effective November 8, 2006.  The Veteran perfected an appeal 
seeking higher initial ratings.

In October 2008, the RO increased the evaluation of the 
Veteran's cervical spine disability to 30 percent, effective 
November 27, 2006.  

In an April 2009 rating decision, the RO granted the 
Veteran's claim for a TDIU and Dependents' Educational 
Assistance claims, effective November 20, 2006.  The Veteran 
filed a timely NOD  in July 2009, requesting an earlier 
effective date.  

Additionally, in the April 2009 rating decision, the RO found 
clear and unmistakable error (CUE) in its February 2007 
rating decision.  The RO stated that they committed CUE when 
they did not discontinue the Veteran's 10 percent thoracic 
spine disability rating following the 40 percent grant of 
service connection for the lumbar spine.  The RO stated that 
the Veteran was granted a 40 percent rating because his 
thoracic spine and lumbar spine disabilities were combined, 
effective November 8, 2006.  Therefore, the RO reduced the 
Veteran's separate rating for his thoracic spine disability, 
effective November 8, 2006, the date the Veteran's lumbar 
spine disability was rated as 40 percent disabling.  

In this decision, the Board remands the Veteran's TDIU and 
for Dependents' Educational Assistance claims to the RO for 
further development and consideration.


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO granted 
service connection for the Veteran's degenerative disc 
disease of the thoracic spine and assigned an initial 
disability rating of 10 percent, effective from June 13, 
1994, under Diagnostic Code (DC) 5291.  

2.  In an April 2009 rating decision, the RO terminated the 
evaluation for the Veteran's service-connected degenerative 
disc disease of the thoracic spine, effective November 8, 
2006.

3.  In the April 2009 rating decision, the RO reduced the 
evaluation for the service-connected degenerative disc 
disease of the thoracic spine by applying new criteria not 
previously considered.  

4.  The Veteran is currently in receipt of the maximum rating 
for limitation of thoracic spine motion under the former 
criteria.

5.  From June 13, 1994, to November 26, 2006, the Veteran's 
cervical spine disability was manifested by moderate 
limitation of motion.

6.  From June 13, 1994, to November 26, 2006, the Veteran's 
cervical spine disability was not anklyosed.

7.  From June 13, 1994, to November 26, 2006, the Veteran's 
degenerative disc disease of the cervical spine has not 
manifested by recurring attacks, or incapacitating episodes 
of intervertebral disc disease requiring bedrest prescribed 
by a physician.

8.  Since November 27, 2006, the Veteran's cervical spine 
disability has not been has not been anklyosed.

9.  Since November 27, 2006, the Veteran's cervical spine 
disability has been manifested by severe limitation of 
motion.

10.  Since November 27, 2006, the Veteran's degenerative disc 
disease of the cervical spine has not been manifested by 
recurrent attacks with intermittent relief, or, 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.

11.  From June 13, 1994, to November 7, 2006, the Veteran's 
lumbar spine disability was manifested by moderate limitation 
of motion.

12.  From June 13, 1994, to November 7, 2006, the Veteran has 
not had a severe lumbosacral strain with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

13.  From June 13, 1994, to November 7, 2006, the Veteran's 
lumbar spine disability was manifested by flexion ranging 
from 70 degrees to 90 degrees. 

14.  From June 13, 1994, to November 7, 2006, the Veteran's 
lumbar spine was not anklyosed.

15.  From June 13, 1994, to November 7, 2006, the Veteran's 
degenerative disc disease of the lumbar spine was not 
manifested by recurring attacks; or, incapacitating episodes 
of intervertebral disc disease requiring bedrest prescribed 
by a physician.

16.  Since November 8, 2006, the Veteran's lumbar spine 
disability has not been has not been anklyosed.

17.  Since November 8, 2006, the Veteran's lumbar spine 
disability has been manifested by severe limitation of 
motion.

18.  Since November 8, 2006, the Veteran's degenerative disc 
disease of the lumbar spine has not been manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief; 
or, incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

19.  Since September 23, 2002, the Veteran's lumbar spine 
disability has been additionally manifested by sciatica and 
radiculopathy into his lower extremities.

20.  Since September 23, 2002, the Veteran's cervical spine 
disability has been additionally manifested by radiculopathy 
into his upper extremities.

21.  The Veteran's spine disabilities are not productive of 
bowel or bladder impairment.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision was legally prohibited; 
thus, restoration of the 10 percent rating assigned for the 
service-connected degenerative disc disease of the thoracic 
spine is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. 
§§ 3.951(a), 4.71a, DC 5291 (2009); see also Fugere v. 
Derwinski, 972 F.2d 331, 335 (Fed. Cir. 1992).

2.  The criteria for an initial rating greater than 10 
percent for the thoracic spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.71a, DCs 5003, 5243, 5288, 5291, 5293 (2002, 
2009).

3.  From June 13, 1994, to November 26, 2006, the criteria 
are met for an initial rating of 20 percent, but no higher, 
for the cervical spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 
5003, 5099-5238, 5243, 5287, 5290, 5293 (2002, 2009).

4.  Since November 27, 2006, the criteria for an initial 
rating greater than 30 percent for the cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 
5003, 5099-5238, 5243, 5287, 5290, 5293 (2002, 2009).

5.  From June 13, 1994, to November 7, 2006, the criteria are 
met for an initial rating of 20 percent, but no higher, for 
the lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 5003, 
5242, 5243, 5286, 5289, 5292, 5293 (2002, 2009). 

6.  Since November 8, 2006, the criteria for an initial 
rating greater than 40 percent for the lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.71a, DCs 
5003, 5242, 5243, 5286, 5289, 5292, 5293 (2002, 2009). 

7.  Since September 23, 2002, the criteria are met for a 
separate 10 percent rating for incomplete paralysis of the 
sciatic nerve in the lower left extremity.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 
8520 (2009).

8.  Since September 23, 2002, the criteria are met for a 
separate 10 percent rating for incomplete paralysis of the 
sciatic nerve in the lower right extremity.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 
8520 (2009).

9.  Since September 23, 2002, the criteria are met for a 
separate 10 percent rating for incomplete paralysis of the 
median nerve of the upper right extremity.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 
8515 (2009).

10.  Since September 23, 2002, the criteria are met for a 
separate 10 percent rating for incomplete paralysis of the 
median nerve of the upper left extremity.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 
8515 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.


I.  The Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  The RO and the AMC obtained his 
service treatment records (STRs), private medical records, 
Army Hospital treatment records, Navy Hospital treatment 
records, VA treatment records, a transcript of the Veteran's 
DRO hearing, and lay statements in support of his claims.  
The RO also attempted to obtain the Veteran's Social Security 
Administration (SSA) records.  The RO was notified in May 
2009 that the SSA had no records pertaining to the Veteran.  
He has also been afforded formal VA examinations in July 
1995, July 2000, September 2003, and November 2006 to 
evaluate the nature, extent and severity of these 
disabilities.  Significantly, the Board observes that the 
Veteran does not report that the disabilities have worsened 
since that time, and thus a remand is not required solely due 
to the passage of time since the November 2006 VA 
examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

The Board is also satisfied as to substantial compliance with 
its April 2000, June 2003, and March 2006 remand directives.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall 
v. West, 11 Vet. App. 268 (1998).  This included scheduling 
the Veteran for VA compensation examinations. 

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claims.

II.  Background

The Veteran underwent a magnetic resonance imaging (MRI) of 
the lumbar spine in June 1994 that revealed severe 
spondylosis of L4 and L5 with degenerative arthritic changes 
of the lower facet joints.  In addition, there was 
degenerative L3 and L4 disease.  

In July 1994, another MRI was performed that revealed 
degenerative disc disease involving L3-L4 and L4-L5 with 
broad based bulging disc without focal protrusion at L3-L4.  
The most severe degenerative changes were at L4-L5 with focal 
central and slightly right paracentral disc protrusion and 
spinal stenosis at L4-L5.  

In August 1994, it was noted that the Veteran had poly-level 
stenosis (lumbosacral spinal stenosis and probable cervical 
stenosis) and congenital segmentation disorder with 6 lumbar 
vertebra.  

Further MRI testing performed in September 1994 revealed 
osteoarthritis of the lower cervical spine; severe 
spondylitic changes at C5-C6 and C6-C7 and extradural defect 
of right T1-T2; and mild spondylitic change at C3-C4 and C4-
C5.  At this time, the Veteran was also diagnosed with 
radiculopathy following a nerve conduction study.

The Veteran was evaluated in November 1994, which disclosed 
severe myofacial pain syndrome throughout with probable 
element of symptomatic lumbar stenosis.  Later that month, it 
was again determined that the Veteran had cervical and 
lumbosacral spinal stenosis.

In July 1995, the Veteran was afforded a VA compensation 
examination.  The Veteran reported neck pain and pain in his 
back that shot down his legs.  A review of the recent x-ray 
evidence and MRI testing along with a physical examination 
resulted in diagnoses of degenerative disc disease of the 
cervical spine with spondylitic changes of C5-C6, C6-C7, C3- 
C4, an C4-C5, with multi level radiculopathy, right and left 
upper extremities, limited motion, and neck pain; 
degenerative joint disease of the lumbosacral spine, 
spondylosis of L4-L5, degenerative changes of the facet 
joints, canal stenosis, limited motion, and back pain.  His 
ranges of motion for the thoracolumbar spine were as follows:  
backward extension was 0-40 degrees, forward flexion was 0-90 
degrees, his right lateral flexion was 0-15 degrees, his left 
lateral flexion was 0-20 degrees, and, his right and left 
lateral rotation were 0-45 degrees.  His combined range of 
motion for his thoracolumbar spine was 215 degrees.  His 
ranges of motion for the cervical spine were as follows:  
backward extension was 0-40 degrees, forward flexion was 0-58 
degrees, his right lateral flexion was 0-35 degrees, 
and his left lateral flexion was 0-40 degrees.  His biceps, 
triceps, knee, and ankle jerks were symmetrically 1+.  His 
straight leg raises were negative bilaterally.  There was no 
objective evidence of spasms or tenderness.  The Veteran's 
sensory examinations were normal.  

In a November 1995 letter, the Department of the Army noted 
that the Veteran had spinal stenosis with multi-level 
neurologic impairment in the cervical and lumbar spine with 
weakness especially in the right upper and lower extremities.

In March 1996, the Veteran was granted entitlement to 
benefits from the SSA based in part on his spine 
disabilities.

Outpatient treatment records from the local VA Medical Center 
(VAMC) dated in February noted that the Veteran had a 
diagnosis of degenerative joint disease.

In May 1997, Dr. R.G.E. noted that the Veteran had been 
diagnosed as having spinal stenosis.

In September 1997, Dr. R.G.E. opined that the Veteran's 
claudication "leg symptoms are more neurologic (secondary to 
back) rather than vascular origin."

In November 1997, an MRI of the cervical spine revealed 
degenerative changes of the cervical spine.

In March 1998, the Veteran was seen at the Methodist Medical 
Center for a complete myelogram and post-myelographic 
computerized tomography (CT) of the cervical and lumbar 
spine.  The cervical myelogram plus myelographic CT of the 
cervical spine revealed narrowing of the neural foramen 
bilaterally at the levels of C3-C4, C4-C5, C5-C6, and C6-C7, 
secondary to hypertrophy of the uncovertebral joints.  No 
central spinal canal stenosis was seen.  There was mild 
anterior osteophytic spurs of the lower cervical spine.  No 
focal disc herniation was demonstrated.  The lumbar myelogram 
plus myelographic CT of the lumbar spine revealed 
degenerative and soft tissue central and subarticular canal 
stenosis at the level of L3-L4 and L4-L5 secondary to 
diffusely bulging disc as well as hypertrophy and 
degenerative change of the facets.  There was mild facet 
arthropathy of L5, but no significant stenosis was seen.  
There was mild bulging disc at the level of L2-L3.  No focal 
disc herniation was demonstrated.  It was noted that the most 
significant finding was the presence of central and 
subarticular canal stenosis at the levels of L3-L4 and L4-L5 
as described, secondary to a diffusely bulging disc and 
hypertrophy of the facets.

In July 1998, the Veteran was afforded a personal hearing.  
He testified that he began having problems with his back in 
the mid-1970s and was diagnosed as having arthritis.  He 
stated that his back problem was becoming severe which was 
the reason he retired from service.  After he retired, the 
Veteran related that a little stress seemed to have been 
taken off of his back and that he did not have severe back 
problems until April 1994.  Thereafter, he reported that he 
was diagnosed as having spinal stenosis.

In April 1999, the Veteran was admitted to a medical facility 
for treatment unrelated to his back problems, but it was 
noted that he had a history of spinal stenosis and was given 
medication for his back pain.

In October 1999, the Veteran was seen by the VAMC for 
continuous tingling in his fingers for the past two months.

In July 2000, the Veteran was afforded another VA 
examination.  He reported intermittent pain and numbness in 
his upper and lower extremities.  His ranges of motion for 
the thoracolumbar spine were as follows:  backward extension 
was 0-40 degrees, forward flexion was 0-80 degrees, his right 
and left lateral flexion were 0-30 degrees, and his right and 
left lateral rotation were 0-45 degrees.  His combined range 
of motion of his thoracolumbar spine was 230 degrees.  His 
ranges of motion for the cervical spine were as follows:  
backward extension was 0-65 degrees, forward flexion was 0-45 
degrees, his right and left lateral flexion were 0-40 
degrees, and his right and left lateral rotation were 0-70 
degrees.  His combined range of motion for his cervical spine 
was 310 degrees.  There was no objective evidence of painful 
motion segments, spasm, weakness, or tenderness.  There were 
no posture abnormalities or fixed deformities.  The Veteran's 
neurological and sensory examinations were intact.  He had 
deep tendon reflexes of 1+ (hypoactive) bilaterally 
throughout.  

In May 2001, the Veteran was seen by the local VA Medical 
Center (VAMC) for back pain.

In September 2003, the Veteran was afforded another VA 
compensation examination.  His ranges of motion for the 
lumbar spine were as follows:  backward extension was 0-10 
degrees, forward flexion was 0-70 degrees, and, his right and 
left lateral flexion were 0-40 degrees.  The Veteran had 
straight leg raises to 0-70 degrees.  His ranges of motion 
for the cervical spine were as follows:  backward extension 
was 0-15 degrees, forward flexion was 0-60 degrees, his right 
and left lateral flexion were 0-60 degrees, and, his right 
and left lateral rotation were 0-70 degrees.  His combined 
range of motion for his cervical spine was 290 degrees.  
There was no objective evidence of weakness, fatigue, or 
incoordination.  The Veteran's reflexes were 1+ (hypoactive) 
bilaterally in the lower extremities.  

In November 2003, the Veteran was treated by VA for chronic 
low back pain.

In November 2006, the Veteran was afforded another VA 
examination.  He described severe chronic pain in his 
cervical spine, lumbar spine, and thoracic spine.  The 
Veteran stated that he did not have flare-ups, since his pain 
was constant.  The Veteran did not have a history of 
incapacitation.  The Veteran reported having severe stiffness 
of his spine, especially in the morning.  The Veteran had 
bilateral radiation of his upper and lower extremities.  The 
Veteran used a cane to walk.  The Veteran stated that he was 
ambidextrous, and thus able to write and eat with both hands.

At the November 2006 VA examination, his ranges of motion for 
the thoracolumbar spine were as follows:  backward extension 
was 0-10 degrees, forward flexion was 0-45 degrees, his right 
lateral flexion was 0-4 degrees, his left lateral flexion was 
0-8 degrees, his right lateral rotation was 0-8 degrees and 
his left lateral rotation was 0-12 degrees.  The Veteran's 
combined range of motion for the thoracolumbar spine was 87 
degrees.  His ranges of motion for the cervical spine were as 
follows:  backward extension was 0-11 degrees, forward 
flexion was 0-8 degrees, his right lateral flexion was 0-6 
degrees, his left lateral flexion was 0-7 degrees, his right 
lateral rotation was 0-9 degrees, and, his left lateral 
rotation was 0-10 degrees.  The Veteran's combined range of 
motion of the cervical spine was 51 degrees.  There was 
objective evidence of muscle spasms and tenderness throughout 
the entire spine.  The VA examiner determined that the 
Veteran did not have anklylosing spondylitis of his spine.

As to the neurological examination, the Veteran's sensations 
and reflexes were normal in both the upper and lower 
extremities.  The November 2006 VA examiner determined that 
there was no discrete evidence of a measurable radiculopathy.

In regards to DeLuca, the November 2006 VA examiner reported 
that the Veteran did experience a loss of range of motion of 
the cervical spine and lumbar spine following repetitive use 
of the spine.  The Veteran reported that he had weakness, 
fatigue, lack of endurance, and incoordination following the 
repetitions.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Also, in November 2006, the Veteran was afforded a private 
medical evaluation by Dr. R.D., a chiropractic physician.  
The Veteran described severe chronic pain in his cervical 
spine, lumbar spine, and thoracic spine.  The Veteran also 
reported that he had bilateral radiation of his upper and 
lower extremities.  His ranges of motion for the 
thoracolumbar spine were as follows:  backward extension was 
0-5 degrees, forward flexion was 0-15 degrees, his right 
lateral flexion was 0-5 degrees, his left lateral flexion was 
0-10 degrees, his right lateral rotation was 0-10 degrees, 
and his left lateral rotation was 0-10 degrees.  His ranges 
of motion for the cervical spine were as follows:  backward 
extension was 0-10 degrees, forward flexion was 0-20 degrees, 
his right lateral flexion was 0-20 degrees, his left lateral 
flexion was 0-10 degrees, and, his right and left lateral 
rotation were 0-10 degrees.  There was objective evidence of 
muscle spasms and tenderness throughout the entire spine.  

In regards to the neurological examination, the Veteran's 
sensations in the upper and lower extremities were 1+ 
(hypoactive) bilaterally.  

In November 2006 and in May 2007, the Veteran was seen by the 
VAMC for complaints of low back pain and pain in his 
buttocks.

 III.  Restoration Claim Analysis

In a September 2005 rating decision, the RO granted service 
connection for the Veteran's degenerative disc disease of the 
thoracic spine and assigned an initial disability rating of 
10 percent under DC 5291, effective June 13, 1994.  

In a February 2007 rating decision, the RO granted service 
connection for spinal stenosis and degenerative disc disease 
of the lumbar spine.  The RO assigned an initial 10 percent 
rating for the disability, effective June 13, 1994, the date 
of receipt of the Veteran's claim.  The RO also assigned an 
initial 40 percent rating for the disability effective 
November 8, 2006, the date of private medical records that 
reflected findings sufficient to establish entitlement to a 
higher evaluation.  

In the April 2009 rating decision, the RO found CUE in its 
February 2007 rating decision.  The RO stated that they 
committed CUE when they did not discontinue the Veteran's 10 
percent thoracic spine disability rating following the 40 
percent grant of the Veteran's claim for service connection 
for the lumbar spine.  The RO stated that the Veteran was 
granted a 40 percent rating because his thoracic spine and 
lumbar spine disabilities were combined, effective November 
8, 2006.  The Veteran's separate rating for his thoracic 
spine disability was reduced under DC 5243, effective 
November 8, 2006, the date the Veteran's lumbar spine 
disability was rated as 40 percent.  

Initially, the Board observes that the 40 percent grant of 
service connection for the lumbar spine disability in the 
February 2007 rating decision specifically contemplated and 
included the thoracic spine disability.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  Therefore, the Board 
finds that the Veteran's thoracic spine disability rating has 
not been formally severed, but has instead been reduced by 
the RO.  The Board will thus address whether the RO's 
reduction was proper.

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of VA.  See 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In no 
event shall a readjustment in the rating schedule cause a 
Veteran's disability rating in effect on the effective date 
of the readjustment to be reduced unless an improvement in 
the Veteran's disability is shown to have occurred.  38 
U.S.C.A. § 1155.  In Fugere v. Derwinski, 972 F.2d 331 (Fed. 
Cir. 1992), the United States Court of Appeals of the Federal 
Circuit (Federal Circuit) held that a section protecting 
Veterans from reduced disability ratings did not create an 
impermissible dual rating schedule, but rather, merely 
permitted a Veteran to retain his previously determined 
disability rating.  Id. at 335.  In Fugere, a World War II 
Veteran received benefits for service-connected bilateral 
defective hearing at a 20 percent disability evaluation from 
November 1955 to July 1974.  In July 1974, he was granted a 
higher evaluation of 30 percent.  On November 18, 1987, the 
VA established new criteria for rating defective hearing.  
The Veteran filed an increased evaluation claim in August 
1988, and underwent a VA hearing aid examination that 
revealed that under the new criteria his disability resulted 
in a 10 percent disability rating; as a result, the VA 
reduced the Veteran's disability evaluation to 10 percent.  
Id. at 333.

In the restoration appeal presently before the Board, the RO 
decreased the Veteran's disability evaluation based on the 
new regulations for rating diseases and injuries of the spine 
instead of the old regulations, similar to the RO's actions 
in Fugere.  Specifically, the RO reduced the Veteran's 
evaluation for degenerative disc disease of the thoracic 
spine, effective November 8, 2006, under DC 5243, the new 
regulation.  The RO's application of new criteria to reduce 
the Veteran's evaluation from 10 percent disabling (under DC 
5291) is prohibited.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 
3.951(a); see also Fugere, 972 F.2d at 335 (holding that a 
section protecting Veterans from reduced disability ratings 
merely permitted a Veteran to retain his previously 
determined disability rating).

And, even if the Board were to assume that the RO's reduction 
of the thoracic spine disability rating was actually a 
severance of the disability rating, the Board finds that the 
severance of service connection was also improper.  Service 
connection for any disability granted or continued under 
title 38 U.S.C., which has been in effect for 10 or more 
years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  This 10 year 
period is calculated from the effective date of the VA 
finding of service connection, to the effective date of the 
rating decision severing service connection.  38 U.S.C.A. § 
1159 (West 2002); 38 C.F.R. § 3.957 (2009).  In this case, 
service connection for a thoracic spine disability was 
granted by a September 2005 rating decision, with an 
effective date of June 13, 1994.  An April 2009 RO decision 
severed service connection effective November 8, 2006; thus, 
service connection for this disability was in effect for more 
than 12 years.  As such, this disability cannot be severed 
unless it is shown that the original grant was based on fraud 
or the Veteran did not have the requisite service or 
character of discharge.  As none of these conditions has been 
met, the Board finds that service connection for this 
disability was therefore improperly severed under the law and 
must be restored.

Furthermore, the provisions of 38 C.F.R. § 3.105(d) and (e) 
allow for a severance or reduction in evaluation of a 
service-connected disability when warranted by the evidence 
but only after following certain procedural guidelines.  
First there must be a rating action proposing the reduction, 
and giving the Veteran 60 days to submit additional evidence 
and request a predetermination hearing.  If a hearing is not 
requested, and reduction is considered to be still warranted, 
a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e), (i)(2).  The effective date of the 
reduction will be the last day of the month in which a 60 day 
period from the date of notice to the Veteran of the final 
action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2009).

Here, the RO did not notify the Veteran of the proposed 
reduction or severance action, inform him of his right to 
submit evidence and appear for a personal hearing, or allow 
him a period of 60 days required under 38 C.F.R. § 3.105(d) 
and (e) before reducing and/or severing his thoracic spine 
disability rating.  This is procedurally inadequate.

Thus, the Board finds that the reduction of the 10 percent 
evaluation for the Veteran's service-connected degenerative 
disc disease of the thoracic spine based on new regulations 
instead of the regulations in effect at the time of 
previously determined disability evaluation was improper, and 
that the 10 percent rating should therefore be restored.  

IV.  Higher Initial Disability Rating Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2009).  
If a Veteran has an unlisted disability, as in this case, it 
will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20 (2009); see 38 C.F.R. § 4.27 (2009) 
(providing specific means of listing DC for unlisted disease 
or injury). 

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

And as already alluded to, if, as here, there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based upon the facts found.  That is to say, 
VA may "stage" the rating to compensate the Veteran for 
times since the effective date of his award when his 
disability may have been more severe than at others.  
Fenderson, 12 Vet. App. at 125-26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran's original claims for service connection for his 
spine disabilities were received in June 1994.  The Board 
observes that, during the course of this appeal, effective 
September 23, 2002, VA revised the criteria for evaluating 
spinal disorders under DC 5293, intervertebral disc syndrome.  
67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the 
criteria for evaluating spine disorders, effective September 
26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the Veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) (West 2002) can be no earlier than the effective 
date of that change.  The Board must apply both the former 
and the revised versions of the regulation for the period 
prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the former and revised 
regulations during the course of this appeal.  See VAOPGCPREC 
3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  

The RO addressed both sets of amendments in the September 
2007 and October 
2008 SOCs.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Former DC 5286 (in effect prior to September 26, 2003) 
provided ratings for complete bony fixation (ankylosis) of 
the spine.  Ankylosis of the spine in a favorable angle was 
to be rated 60 percent disabling.  Ankylosis of the spine in 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), was to be rated 100 percent 
disabling.  

Former DC 5287 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the cervical spine.  
Favorable ankylosis of the cervical spine was to be rated 30 
percent disabling.  Unfavorable ankylosis of the cervical 
spine was to be rated 40 percent disabling.  

Former DC 5288 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the dorsal spine.  
Favorable ankylosis of the dorsal spine was to be rated 20 
percent disabling.  Unfavorable ankylosis of the dorsal spine 
was to be rated 30 percent disabling.  

Former DC 5289 (in effect prior to September 26, 2003) 
provided ratings for ankylosis of the lumbar spine.  
Favorable ankylosis of the lumbar spine was to be rated 40 
percent disabling.  Unfavorable ankylosis of the lumbar spine 
was to be rated 50 percent disabling.  

Former DC 5290 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the 
cervical spine.  Slight limitation of motion of the cervical 
spine was to be rated 10 percent disabling; moderate 
limitation of motion of the cervical spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
cervical spine was to be rated 30 percent disabling.  

Former DC 5291 (in effect prior to September 26, 2003) 
provided that moderate or severe limitation of motion of the 
dorsal (thoracic) segment of the spine warranted a 10 percent 
evaluation.  A 10 percent rating is the highest assignable 
rating under DC 5291.  

Under the former DC 5292 (in effect prior to September 26, 
2003), slight limitation of motion of the lumbar spine was to 
be rated as 10 percent disabling.  A higher 20 percent rating 
required that the Veteran had moderate limitation of motion 
of the lumbar spine.  A maximum 40 percent evaluation 
required severe limitation of motion.  

Former DC 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  

The Veteran has a diagnosis of degenerative disc disease of 
the thoracic spine, cervical spine, and lumbar spine.  
Therefore, the rating criteria for intervertebral disc 
syndrome (IVDS) also apply.  

Prior to September 23, 2002, under the former DC 5293, mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  A higher 20 percent evaluation required moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation contemplated severe intervertebral disc 
syndrome, characterized by recurrent attacks with 
intermittent relief.  Finally, a maximum evaluation of 60 
percent evaluation required pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  

Former DC 5293 (in effect from September 23, 2002, through 
September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  

Former DC 5293 (in effect from September 23, 2002, through 
September 25, 2003) provided a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a. 

For purposes of evaluations under revised DC 5293 (now 5243, 
see below), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5293 
and Note (1) (2003)).  

As noted above, effective September 26, 2003, VA again 
revised the criteria for rating spinal disorders.  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  These changes are listed under 
DCs 5235-5243, with DC 5243 now embodying the recently 
revised provisions of the former DC 5293 (for intervertebral 
disc syndrome).  

Under DC 5243, IVDS warrants a 10 percent rating when there 
is evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  A higher 20 percent rating requires evidence 
of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent disability rating is assigned for IVDS 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent disability rating is assigned for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.   

A 10 percent evaluation is warranted under the General Rating 
Formula for Diseases and Injuries of the Spine when forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of 
height.

A higher 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a, DCs 5235 to 
5242.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, extension is 
from 0 to 30 degrees, left and right lateral flexion are from 
0 to 30 degrees, and left and right lateral rotation are from 
0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note 
(2).

The words "slight," "mild," "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2009).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

DC 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  When there is no 
limitation of motion of the specific joint or joints that 
involve degenerative arthritis, DC 5003 provides a 10 percent 
rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A higher 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Note (1) provides that the 20 
pct and 10 pct ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the Veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a Veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

A.  Thoracic Spine Initial Rating Claim

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected thoracic spine, currently 
evaluated as 10 percent disabling since June 13, 1994, under 
38 C.F.R. § 4.71a, DCs 5003, 5243, 5288, 5291, 5293.  
Applying the above criteria to the facts of this case, the 
Board finds that the Veteran is not entitled to an initial 
rating higher than 10 percent for his thoracic spine 
disability.  

A 10 percent rating is the highest assignable rating under 
the former DC 5291.  Therefore, the Veteran is already in 
receipt of the maximum assignable rating under DC 5291.  38 
C.F.R. § 4.71a.

The Board has considered whether a higher schedular rating is 
warranted under any other former DC, but finds that none is 
applicable.  And, as previously mentioned, when a disability 
is assigned the maximum rating for loss of range of motion, 
application of 38 U.S.C.A. §§ 4.40 and 4.45 and DeLuca is not 
required.  See again Johnston, 10 Vet. App. at 80.  
Accordingly, an evaluation in excess of 10 percent for the 
thoracic spine disability is not available under the former 
regulations.  

Additionally, the current rating criteria do not provide for 
a separate rating for thoracic spine limitation of motion, 
and thus an evaluation higher than 10 percent is not 
available under the amended criteria.  38 C.F.R. § 4.71a, DCs 
5235-5243.

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

B.  From June 13, 1994, to November 26, 2006, Whether the 
Veteran is Entitled to an Initial Rating Higher than 10 
Percent for his Cervical Spine Disability

The Veteran also asserts that he is entitled to a higher 
initial rating for his service-connected cervical spine 
disability, currently evaluated as 10 percent disabling from 
June 13, 1994, to November 26, 2006.  Applying the above 
criteria to the facts of this case, the Board finds that the 
Veteran is entitled to a higher rating of 20 percent for his 
cervical spine disability from June 13, 1994, to November 26, 
2006.  

Under the former DC 5290, the Veteran is entitled to a higher 
rating of 20 percent, particularly when pain and the DeLuca 
factors are considered.  See DeLuca, 8 Vet. App. at 206.  At 
his July 1995, July 2000, and September 2003 VA examinations, 
the Veteran's cervical spine disability was manifested by 
normal flexion.  The Veteran's extension ranged from 15 to 65 
degrees.  His left and right lateral flexion ranged from 35 
degrees to 60 degrees.  His left and right lateral rotation 
were 70 degrees.  His combined range of motion of the 
cervical spine ranged from 290 degrees to 310 degrees.  
Therefore, considering the Veteran's pain and corresponding 
functional impairment, from June 13, 1994, to November 26, 
2006, the Veteran did have moderate limitation of motion of 
the cervical spine - the requirements for the next higher 
rating of 20 percent under the former DC 5290.  

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA 
physicians' comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his symptoms.  See38 C.F.R. § 3.159 (2009).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for a higher initial rating for his cervical spine 
disability must be granted, to the extent his rating is being 
increased to 20 percent under DC 5290, effective from June 
13, 1994, to November 26, 2006.  38 C.F.R. § 4.71a; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

However, the Veteran is not entitled to a rating higher than 
20 percent for his cervical spine disability.

From June 13, 1994, to November 26, 2006, the Veteran did not 
have forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine - 
the requirements for the next higher rating of 30 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  DCs 5003, 5099-5238.  

Under DC 5290, the Veteran is not entitled to a higher rating 
of 30 percent because he did not have severe limitation of 
motion of his cervical spine during this period.  The 
Veteran's combined range of motion for his cervical spine was 
only slightly below normal.  In fact, many of the Veteran's 
ranges of motions were above normal at his VA compensation 
examinations.  The Veteran's cervical spine disability was 
not manifested by muscle spasm or guarding.  Therefore, the 
Board finds that the Veteran's cervical spine motion was, at 
most, moderately limited during this period.  

Additionally, the Veteran does have a diagnosis of 
degenerative disc disease of the cervical spine.  However, 
there is no objective evidence showing that such disability 
has resulted in recurring attacks or incapacitating episodes.  
At his November 2006 VA compensation examination, the Veteran 
denied experiencing flare-ups or incapacitation.  Thus, the 
Veteran is not entitled to a higher rating of 40 percent 
under the former DC 5293 or the revised DC 5243.  

Furthermore, under the former DC 5287, the Veteran is not 
entitled to a higher rating since the November 2006 VA 
examiner determined that the Veteran's spine was not 
ankylosed.  And, the other medical evidence of record also 
does not establish that the Veteran's spine is ankylosed.   

The Veteran's lay testimony, concerning him purportedly 
having cervical spine symptoms warranting a higher rating, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  

Since as mentioned, the present appeal arises from an initial 
rating decision which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, 12 Vet. App. at 125-26.  
The Veteran, however, has not met the requirements for a 
higher rating at any time since the effective date of his 
award, so the Board may not stage his rating because he has 
been, at most, 20 percent disabled during the entire period 
at issue.

C.	Since November 27, 2006, Whether the Veteran is Entitled 
to an Initial Rating Higher than 30 Percent for his 
Cervical Spine Disability

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected cervical spine disability, 
currently evaluated as 30 percent disabling since November 
27, 2006.  Applying the above criteria to the facts of this 
case, the Board finds that the Veteran is not entitled to a 
higher rating.  

Under the former DC 5287, the Veteran is not entitled to a 
higher rating since the November 2006 VA examiner determined 
that the Veteran's spine was not ankylosed.  And, the other 
medical evidence of record also does not establish that the 
Veteran's spine is ankylosed.  

Under the former DC 5290, 30 percent is the highest 
assignable rating.  Therefore, the Veteran is already in 
receipt of the maximum assignable rating under DC 5290.  

Under the revised General Rating Formula for Diseases and 
Injuries of the Spine, the Veteran is not entitled to a 
higher rating of 40 percent, even when pain and the DeLuca 
factors are considered.  See again DeLuca, 8 Vet. App. at 
206.  Since November 27, 2006, the Veteran's cervical spine 
disability has not been manifested by unfavorable ankylosis 
of the entire cervical spine - the requirement for the next  
higher rating of 40 percent.  

The Veteran does have a diagnosis of degenerative disc 
disease of the cervical spine.  However, there is no 
objective evidence showing that such disability has resulted 
in recurring attacks or incapacitating episodes.  At his 
November 2006 VA compensation examination, the Veteran denied 
experiencing flare-ups or incapacitation.  Thus, the Veteran 
is not entitled to a higher rating of 40 percent under the 
former DC 5293 or the revised DC 5243.  

The Veteran's lay testimony, concerning him purportedly 
having cervical spine symptoms warranting a higher rating, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 30 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

D.  From June 13, 1994, to November 7, 2006, Whether the 
Veteran is Entitled to an Initial Rating Higher than 10 
Percent for his Lumbar Spine Disability

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected lumbar spine disability, 
currently evaluated as 10 percent disabling from June 13, 
1994, to November 7, 2006.  Applying the above criteria to 
the facts of this case, the Board finds that the Veteran is 
entitled to a higher rating of 20 percent for his lumbar 
spine disability from June 13, 1994, to November 7, 2006.  

Under the former DC 5292, the Veteran is entitled to a higher 
rating of 20 percent, particularly when pain and the DeLuca 
factors are considered.  See DeLuca, 8 Vet. App. at 206.  At 
his July 1995, July 2000, and September 2003 VA examinations, 
the Veteran's lumbar spine disability was manifested by 
flexion ranging from 70 degrees to 90 degrees.  His extension 
ranged from 10 to 40 degrees.  His left and right lateral 
rotation were 45 degrees.  His left and right lateral flexion 
ranged from 15 degrees to 40 degrees.  His combined range of 
motion of the lumbar spine ranged from 215 degrees to 230 
degrees.  Thus, from June 13, 1994, to November 7, 2006, the 
Veteran had moderate limitation of motion of the lumbar spine 
- the requirements for the next higher rating of 20 percent 
under the former DC 5292.  

The Veteran has asserted his symptoms have remained very 
frequent and nearly constant.  His testimony is credible, 
particularly inasmuch as it is substantiated by the VA 
physicians' comments.  Moreover, the Veteran is uniquely 
suited to describe the severity, frequency, and duration of 
his symptoms.  See 38 C.F.R. § 3.159 (2009).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for a higher initial rating for his lumbar spine 
disability must be granted, to the extent his rating is being 
increased to 20 percent under DC 5292, effective from June 
13, 1994, to November 7, 2006.  38 C.F.R. § 4.71a; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

However, the Veteran is not entitled to a higher rating of 40 
percent for his lumbar spine disability.  Under the former DC 
5292, the Veteran is not entitled to a higher rating because 
he did not have severe limitation of motion of his lumbar 
spine.  The Veteran's combined range of motion for his lumbar 
spine was only slightly below normal.  In fact, many of the 
Veteran's ranges of motions were above normal at his VA 
compensation examinations.  The Veteran's lumbar spine 
disability was not manifested by muscle spasm or guarding.  
Therefore, the Board finds that the Veteran's lumbar spine 
motion was, at most, moderately limited during this period.  

The Veteran did not have a severe lumbosacral strain with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion - the requirements for the next higher rating of 40 
percent under the former DC 5295.  

Additionally, from June 13, 1994, to November 7, 2006, the 
Veteran did not have forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - the requirements for the next 
higher rating of 40 percent under the General Rating Formula 
for Diseases and Injuries of the Spine.  

The Veteran does have a diagnosis of degenerative disc 
disease of the lumbar spine.  However, there is no objective 
evidence showing that such disability has resulted in 
recurring attacks or incapacitating episodes.  At his 
November 2006 VA compensation examination, the Veteran denied 
experiencing flare-ups or incapacitation.  Thus, the Veteran 
is not entitled to a higher rating under the former DC 5293 
or the revised DC 5243.  

Furthermore, under the former DCs 5286 and 5289, the Veteran 
is not entitled to a higher rating since the November 2006 VA 
examiner determined that the Veteran's spine was not 
ankylosed.  And, the other medical evidence of record also 
does not establish that the Veteran's spine is ankylosed.  
  
The Veteran's lay testimony, concerning him purportedly 
having lumbar spine symptoms warranting a higher rating, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 20 percent disabled 
during the entire period at issue.

E.  Since November 8, 2006, Whether the Veteran is Entitled 
to an Initial Rating Higher than 40 Percent for his Lumbar 
Spine Disability

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected lumbar spine disability, 
currently evaluated as 40 percent disabling since November 8, 
2006.  Applying the above criteria to the facts of this case, 
the Board finds that the Veteran is not entitled to a higher 
rating.  

Under the former DCs 5286 and 5289, the Veteran is not 
entitled to a higher rating since the November 2006 VA 
examiner determined that the Veteran's spine was not 
ankylosed.  And, the other medical evidence of record also 
does not establish that the Veteran's spine is ankylosed.  

Under the former DCs 5292 and 5295, 40 percent is the highest 
assignable rating.  Therefore, the Veteran is already in 
receipt of the maximum assignable rating under DCs 5292 and 
5295.  

Under the revised General Rating Formula for Diseases and 
Injuries of the Spine, the Veteran is not entitled to a 
higher rating of 50 percent, even when pain and the DeLuca 
factors are considered.  See DeLuca, 8 Vet. App. at 206.  
Since November 8, 2006, the Veteran's lumbar spine disability 
was not manifested by unfavorable ankylosis of the entire 
thoracolumbar spine - the requirement for the next higher 
rating of 50 percent.  

The Veteran does have a diagnosis of degenerative disc 
disease of the lumbar spine.  However, there is no objective 
evidence showing that such disability has resulted in 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief; 
or, incapacitating episodes.  At his November 2006 VA 
compensation examination, the Veteran denied experiencing 
flare-ups or incapacitation.  Thus, the Veteran is not 
entitled to a higher rating of 60 percent under the former DC 
5293 or the revised DC 5243.  

The Veteran's lay testimony, concerning him purportedly 
having lumbar spine symptoms warranting a higher rating, is 
unsubstantiated and, thus, probatively outweighed by the 
objective medical findings to the contrary.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 40 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2009); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).
  
F.  Separate Disability Ratings for the Lower Extremities

The medical evidence of record, combined with the Veteran's 
lay statements, establishes that his intervertebral disc 
disease is productive of bilateral sciatic neuropathy in the 
lower extremities.  As discussed above, the rating criteria 
effective September 23, 2002, provides that intervertebral 
disc disease is rated either based on the criteria set forth 
in DC 5243 (formerly DC 5293), or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Because the Veteran's 
spine disabilities are not being evaluated under the former 
DC 5293 for intervertebral disc disease, VA may now 
separately rate the discrete neurologic manifestations of his 
spine disabilities.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, a disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is 
mild, moderate or moderately severe in degree, respectively.  
A 60 percent rating is warranted for severe incomplete 
paralysis with marked muscle atrophy.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the 
right and left sciatic nerve, which warrants a separate 10 
percent rating for each lower extremity.  As indicated, in VA 
compensation examinations and outpatient treatment records, 
the Veteran has been repeatedly diagnosed with radiculopathy 
in his lower extremities.  

Resolving all reasonable doubt in his favor, the Board finds 
that the evidence warrants a separate 10 percent rating for 
each lower extremity under DC 8520 for mild incomplete 
paralysis of the sciatic nerve, effective September 23, 2002.  

However, the Veteran is not entitled to a higher 20 percent 
rating for each extremity under DC 8520 since the evidence of 
record does not establish that his incomplete paralysis of 
the sciatic nerve is moderate in each lower extremity.  
Indeed, the Veteran's sensory examination was normal at his 
July 1995 examination.  At his July 2000 VA compensation 
examination, the Veteran's neurological and sensory 
examinations were intact.  He had deep tendon reflexes of 1+ 
(hypoactive) bilaterally, as opposed to 0+ (absent).  At his 
September 2003 VA compensation examination, the Veteran's 
reflexes were again 1+ (hypoactive) bilaterally in the lower 
extremities.  At his November 2006 VA compensation 
examination, the Veteran's sensations and reflexes were 
normal in the lower extremities.  The November 2006 VA 
examiner determined that there was no discrete evidence of a 
measurable radiculopathy.  At a November 2006 private medical 
examination, the Veteran's sensations in the lower 
extremities were 1+ (hypoactive) bilaterally.  Therefore, the 
Veteran's incomplete paralysis of the sciatic nerve is best 
rated as mild in each lower extremity.

G.  Separate Disability Ratings for the Upper Extremities

The medical evidence of record, combined with the Veteran's 
lay statements, establishes that his intervertebral disc 
disease is productive of bilateral neuropathy in the upper 
extremities.  As discussed above, the rating criteria 
effective September 23, 2002, provides that intervertebral 
disc disease is rated either based on the criteria set forth 
in DC 5243 (formerly DC 5293), or by combining under 
38 C.F.R. § 4.25 separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Because the Veteran's 
spine disabilities are not being evaluated under the former 
DC 5293 for intervertebral disc disease, VA may now 
separately rate the discrete neurologic manifestations of his 
spine disabilities.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, a disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

DC 8515 provides ratings for paralysis of the median nerve.  
DC 8515 provides that mild incomplete paralysis is rated 10 
percent disabling on the major side and 10 percent on the 
minor side; moderate incomplete paralysis is rated 30 percent 
disabling on the major side and 20 percent on the minor side; 
and severe incomplete paralysis is rated 50 percent disabling 
on the major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  

Applying these criteria to the facts of this case, the Board 
finds that the Veteran has mild incomplete paralysis of the 
right and left median nerve, which warrants a separate 10 
percent rating for each upper extremity effective September 
23, 2002.  As indicated, in VA compensation examinations and 
outpatient treatment records, the Veteran has been repeatedly 
diagnosed with radiculopathy in his upper extremities.  

Resolving all reasonable doubt in his favor, the Board finds 
that the evidence warrants a separate 10 percent rating for 
each upper extremity under DC 8515 for mild incomplete 
paralysis of the median nerve.  38 C.F.R. § 4.71a, DC 5243 
Note (1).  Note (1) under the new criteria states that 
objective neurological abnormalities are to be rated 
separately.  

However, the Veteran is not entitled to a higher 20 percent 
rating for each extremity under DC 8515 since the evidence of 
record does not establish that his incomplete paralysis of 
the median nerve is moderate in each upper extremity.  
Indeed, the Veteran's sensory examination was normal at his 
July 1995 examination.  At his July 2000 VA compensation 
examination, the Veteran's neurological and sensory 
examinations were intact.  He had deep tendon reflexes of 1+ 
(hypoactive) bilaterally, as opposed to 0+ (absent).  At his 
November 2006 VA compensation examination, the Veteran's 
sensations and reflexes were normal in the upper extremities.  
The November 2006 VA examiner determined that there was no 
discrete evidence of a measurable radiculopathy.  At a 
November 2006 private medical examination, the Veteran's 
sensations in the upper extremities were 1+ (hypoactive) 
bilaterally.  Therefore, the Veteran's incomplete paralysis 
of the median nerve is best rated as mild in each upper 
extremity.

H.  Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the 
rating schedule is inadequate to evaluate the Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Indeed, as 
the Court reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the disability rating, itself, is recognition 
that industrial capabilities are impaired.

There is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization, suggesting the Veteran is 
not adequately compensated by the regular rating schedule.  
All of the evaluation and treatment he has received for his 
spine disabilities has been on an outpatient basis, not as an 
inpatient.  During his recent November 2006 VA compensation 
examination, he acknowledged that his current back 
disabilities have some effect on his mobility and exercise.  
However, the Veteran stated that he is able to carry out his 
activities of daily living, including driving his automobile 
and mowing his lawn.  This level of occupational and other 
impairment in his daily living is contemplated by the 
schedular ratings he already has; thus extra-schedular 
consideration is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).


ORDER

Entitlement to restoration of a 10 percent evaluation for 
service-connected degenerative disc disease of the thoracic 
spine, effective November 8, 2006, is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.

The claim for an initial disability rating higher than 10 
percent for degenerative disc disease of the thoracic spine 
is denied.

From June 13, 1994, to November 26, 2006, a higher 20 percent 
rating is granted for the spinal stenosis and degenerative 
disc disease of the cervical spine, subject to the laws and 
regulations governing the payment of VA compensation.

Since November 27, 2006, the claim for an initial disability 
rating higher than 30 percent for spinal stenosis and 
degenerative disc disease of the cervical spine is denied.

From June 13, 1994, to November 7, 2006, a higher 20 percent 
rating is granted for the spinal stenosis and degenerative 
disc disease of the lumbar spine, subject to the laws and 
regulations governing the payment of VA compensation.

Since November 8, 2006, the claim for an initial disability 
rating higher than 40 percent for spinal stenosis and 
degenerative disc disease of the lumbar spine is denied.

Since September 23, 2002, a separate disability rating of 10 
percent for the mild paralysis of the sciatic nerve of the 
left lower extremity is granted, subject to the law and 
regulations governing payment of monetary benefits. 

Since September 23, 2002, a separate disability rating of 10 
percent for the mild paralysis of the sciatic nerve of the 
right lower extremity is granted, subject to the law and 
regulations governing payment of monetary benefits. 

Since September 23, 2002, a separate disability rating of 10 
percent for the mild paralysis of the median nerve of the 
left upper extremity is granted, subject to the law and 
regulations governing payment of monetary benefits. 

Since September 23, 2002, a separate disability rating of 10 
percent for the mild paralysis of the median nerve of the 
right upper extremity is granted, subject to the law and 
regulations governing payment of monetary benefits. 


REMAND

In an April 2009 rating decision, the RO granted the 
Veteran's claim for a TDIU and to Dependents' Educational 
Assistance, each effective November 20, 2006.  In a May 2009 
letter, the RO notified the Veteran of the determination.  In 
a July 2009 statement, the Veteran challenged the effective 
dates of the grants of TDIU and Dependents' Educational 
Assistance.  The Board accepts the July 2009 statement as a 
Notice of Disagreement with the effective dates assigned in 
the April 2009 rating decision.  See 38 C.F.R. § 20.201 
(2009).  To date, however, the RO has not issued the Veteran 
a Statement of the Case (SOC) with respect to this claim.  
Under the circumstances, the Board has no discretion and is 
obliged to remand this issue to the RO for the issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

The RO must issue the Veteran an SOC with 
respect to his claims seeking an TDIU and 
to Dependents' Educational Assistance, 
each effective November 20, 2006, to 
include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


